EXHIBIT 10.7



FIRST AMENDMENT
TO
AGRICULTURAL LEASE




THIS FIRST AMENDMENT TO AGRICULTURAL LEASE (this “Amendment”) is made as of
March 1, 2020 (the “Effective Date”) by and between CADIZ REAL ESTATE LLC, a
Delaware limited liability company (“Cadiz”), as lessor, and SOCAL HEMP JV LLC,
a Delaware limited liability company (“SCHJV”), as lessee, with reference to the
following facts:


A. Cadiz and SCHJV are parties to that certain Agricultural Lease dated
effective July 31, 2019 (the “Original Lease”), pursuant to which Cadiz leases
to SCHJV the Leased Property (as defined in the Original Lease).


B. Cadiz and SCHJV desire to amend the Original Lease in the manner set forth
below.  All terms used herein without definition shall have the meanings
ascribed to such terms in the Original Lease.  The term “Lease” as used in the
Original Lease and this Amendment shall mean the Original Lease as amended by
this Amendment.


NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:


1. Section 2 of the Original Lease entitled “Leased Property” is hereby amended
as follows: The first sentence of Section 2 of the Original Lease is amended by
replacing the words “1,280 acres” with the words “242 acres”.  For the avoidance
of doubt, the remainder of Section 2 remains in force and is effective hereafter
without modification.


2. Section 3 of the Original Lease entitled “Initial Lease; Lease Options” is
hereby amended as follows:


(a) Subsection (b) of the first paragraph is hereby deleted in its entirety and
replaced with the following: “(b) an additional one hundred eight two (182)
acres (the “Additional Acreage”), of which all 182 acres will be in Section 22,
Township 5N, Range 14E SBB&M (APN: 0556-311-04).”


(b) The second paragraph entitled “Option 1” is hereby amended by replacing the
words “one thousand seven hundred twenty (1,720) acres” and “no later than
September 1, 2020” with “two thousand seven hundred fifty eight (2,758) acres”
and “no later than September 1, 2021”, respectively.


(c) The third paragraph entitled “Option 2” is hereby amended by replacing the
words “no later than September 1, 2021” with “no later than September 1, 2022.”


(d) The fourth paragraph entitled “Option 3” is hereby amended by replacing the
words “no later than September 1, 2022” with “no later than September 1, 2023.”


For the avoidance of doubt, the remainder of Section 3 remains in force and is
effective hereafter without modification.

--------------------------------------------------------------------------------

3. Section 4 of the Original Lease entitled “Lease Term” is hereby amended as
follows:  The first sentence of Section 4 of the Original Lease is amended by
replacing the words “August 31, 2024” with the words “August 31, 2025.”  For the
avoidance of doubt, the remainder of Section 4 remains in force and is effective
hereafter without modification.


4. Section 5 of the Original Lease entitled “Use of Leased Property” is hereby
amended as follows:


(a) The third paragraph of Section 5 is hereby amended by replacing the words
“600 acres of the Additional Acreage” with “the Additional Acreage”, and the
phrase “and 620 acres of Additional Acreage to SCHJV with the Initial
Infrastructure completed on or before June 15, 2020” is hereby deleted in its
entirety.


(b) Subsection (i) of the fourth paragraph of Section 5 is hereby amended by
replacing the words “on or before March 1, 2021” with “on or before March 1,
2022;” and replacing the words “on or before September 1, 2021” with “on or
before September 1, 2022.”


(c) Subsection (ii) of the fourth paragraph of Section 5 is hereby amended by
replacing the words “on or before March 1, 2022” with “on or before March 1,
2023;” and replacing the words “on or before September 1, 2022” with “on or
before September 1, 2023.”


(d) Subsection (iii) of the fourth paragraph of Section 5 is hereby amended by
replacing the words “on or before March 1, 2023” with “on or before March 1,
2024;” and replacing the words “on or before September 1, 2023” with “on or
before September 1, 2024.”


For the avoidance of doubt, the remainder of Section 5 of the Original Lease
remains in force and is effective hereafter without modification.


4. Section 6 of the Original Lease entitled “Lease Payment” is hereby amended as
follows:


(a) The first paragraph is deleted in its entirety and shall be replaced with
the following language: “In consideration for the Lease, commencing on the first
day on which Cadiz has delivered exclusive possession of the Leased Property
with the Initial Infrastructure, but in no event earlier than March 1, 2020,
SCHJV shall pay to Cadiz an annual amount equal to $500 per acre of the Leased
Property (the “Lease Payment”) then under this Lease.”


(c) The second paragraph is deleted in its entirety and shall be replaced with
the following language:  “The Lease Payment shall be made in advance quarterly
installments, on or before January 1, April 1, July 1, and October 1 of each
calendar year.  The rent obligation on the Option 1 Acreage shall commence on
March 1, 2022, the delivery date established in Section 5, and the first payment
of rent shall be for the month of March and the second calendar quarter of 2022
(i.e., a total of four months’ rent).  The rent obligation on the Option 2
Acreage shall commence on March 1, 2023, the delivery date established in
Section 5, and the first payment of rent shall be for the month of March 2023
and the second calendar quarter of 2023 (i.e., a total of four months’ rent). 
The rent obligation on the Option 3 Acreage shall commence on March 1, 2024, the
delivery date established in Section 5, and the first payment of rent shall be
for the month of March 2024 and the second calendar quarter of 2024 (i.e., a
total of four months’ rent).

--------------------------------------------------------------------------------

For the avoidance of doubt, the remainder of Section 6 remains in force and is
effective hereafter without modification.


5. Section 25 of the Original Lease entitled “SNDA” is hereby amended as
follows: The second sentence of Section 25 of the Original Lease is amended by
replacing the words “within sixty (60) calendar days” with the words “on or
before May 31, 2020,” and is further amended by replacing the words
“seventy-five (75) calendar days” with the words “on or before  May 31, 2020”.
For the avoidance of doubt, the remainder of Section 25 remains in force and is
effective hereafter without modification.


6. Exhibit C to the Original Lease is hereby replaced in its entirety with
Exhibit C attached hereto.


7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto except having additional signature pages executed by other parties to
this Amendment attached thereto.


8. Except as herein amended, the Original Lease is hereby ratified and confirmed
and shall remain in full force and effect in accordance with its terms without
modification.  In the event of any conflict between the provisions of this
Amendment and the provisions of the Original Lease, the provisions of this
Amendment shall prevail.  Whether or not specifically amended by the provisions
of this Amendment, all of the terms and provisions of the Original Lease are
hereby amended to the extent necessary to give effect to the purpose and intent
of this Amendment.


9. The Original Lease as amended by this Amendment, including all Exhibits
hereto, contain all of the terms and conditions agreed upon by the parties
hereto with reference to the subject hereof.  No other prior or concurrent
agreements not specifically herein or therein, oral or otherwise, shall be
deemed to exist or bind any of the parties hereto.


10. Each party hereto, and their respective successors and assigns, shall be
authorized to rely upon the signatures of all of the parties hereto on this
Amendment which are delivered by facsimile or other electronic transmission as
constituting a duly authorized, irrevocable, actual, current delivery of this
Amendment, as though this Amendment was duly executed and delivered with
original ink signatures of each person and entity.


11. Each party represents and warrants to the other that the execution and
delivery of this Amendment and the performance of such party's obligations
hereunder have been duly authorized and that this Amendment is a valid and legal
agreement binding on such party and enforceable in accordance with its terms.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
above written.


LESSOR:


CADIZ REAL ESTATE LLC,
a Delaware limited liability company




By: /s/ Timothy J. Shaheen
Name:  Timothy J. Shaheen

Title: Manager


LESSEE:


SOCAL HEMP JV LLC,
a Delaware limited liability company




By: /s/ Scott Slater
Name: Scott Slater
Title: Manager




By: /s/ Graham Farrar

Name: Graham Farrar
Title: Manager




By: /s/ Kyle D. Kazan
Name: Kyle D. Kazan
Title: Manager

--------------------------------------------------------------------------------



EXHIBIT C


MEMORANDUM OF LEASE




Recording requested by and
when recorded mail to:


SoCal Hemp JV LLC
c/o Matthew A. Portnoff, Esq.
Venable LLP
2049 Century Park East, Suite 2300
Los Angeles, CA 90067


______________________________________________________________________________


APN 0556-311-04
Transfer Tax = $0.00
Lease maximum term of 20 years


Memorandum of Lease


By this Memorandum of Lease dated [_______, 2020] (this “Memorandum”), by and
between Cadiz Real Estate LLC ("Cadiz") and SoCal Hemp JV LLC ("SCHJV"), Cadiz
and SCHJV agree as follows:
Cadiz and SCHJV have entered into that certain Agricultural Lease (“Lease”)
dated July 31, 2019, as amended by that certain First Amendment to Agricultural
Lease dated [________, 2020], pursuant to which Cadiz, as owner and landlord,
has leased to SCHJV, as tenant, approximately 242 acres located within that
certain real property located in the Fenner Valley in San Bernardino County,
California, commonly identified as APN 0556-311-04, and as depicted in Exhibit A
(the “Leased Property”) on certain terms and conditions, including options to
expand the Leased Property to a total of no more than 9,600 acres. The Lease
term expires on August 31, 2025, subject to options to extend to and including
August 31, 2039.


IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Lease as
of the date set forth below.



Dated: _____________, 2020
CADIZ REAL ESTATE LLC,a Delaware limited liability company

By: ________________________________
Its: ________________________________
Address:
550 S. Hope Street. Suite 2850
Los Angeles, CA 90071

Dated: _____________, 2020
SOCAL HEMP JV LLC,                                    a Delaware limited
liability company

By: ________________________________
Its: ________________________________
Address:
3645 Long Beach Boulevard
Long Beach, CA 90807

